DETAILED ACTION
Summary
	This is a final Office action in reply to the amendments filed 29 July 2022 for the application filed 14 May 2019. Claims 1-10, 12-17, and 20 are pending (Claim 11 was previously canceled; Claims 18 and 19 are canceled; and Claims 1, 3-6, 8-10, 13, and 15-17 are amended).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application (371 of PCT/US2018/021553, filed 06 March 2018) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Acknowledgment is made of applicant’s claim for foreign priority (EP17305364.6, filed 29 March 2017) under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in this application.

Terminal Disclaimer
The terminal disclaimer filed on 03 May 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of previously copending 16/349,791 (now US Patent 11,110,373) has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Objections
Claim 1 is objected to because of the following informalities:
“for supplying the biological liquid to 
Claim 5 is objected to because of the following informalities:
“at least one of said distribution valves and said at least one outlet valve are each provided…”.
Claim 6 is objected to because of the following informalities:
“and each three-way valve 
Claim 8 is objected to because of the following informalities:
“wherein said one or more additional measuring devices are chosen from…”.
Claim 10 is objected to because of the following informalities:
“a support board provided to receive said plurality of chromatography columns (99a-c) and configured to [[come ]]at least partially [[to ]]nest under said at least one support plate (16) of said first cart”.
Claim 17 is objected to because of the following informalities:
“on said at least one additional line (210)”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-10 and 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the limitation “at least one supply line” is introduced twice (“so as to form at least one supply line (200) for supplying the biological liquid…” and then later “wherein a reduced length of said plurality of single-use pipes of the treatment circuit and at least one supply line minimizes…”). Does Applicant intend to introduce two distinct “at least one supply line” elements? The Examiner assumes these references point to the same “at least one supply line”. Please amend accordingly, e.g., “wherein a reduced length of said plurality of single-use pipes of the treatment circuit and said at least one supply line minimizes…”. Claims 2-10, 12-17, and 20 are also rejected due to their dependency on Claim 1.
Regarding Claim 6, there is insufficient antecedent basis for “the flow” in the phrase “to allow or prevent the flow of said biological liquid”. No “flow” has been introduced. Please amend, e.g., “to allow or prevent [[the ]]flow of said biological liquid”.
Regarding Claim 13, there is insufficient antecedent basis for “said third cart (4)”. Claim 20 is also rejected due to its dependency on Claim 13.
Regarding Claim 14, it is unclear as to what “its” references. Please replace “its” with the intended subject, i.e., in this case, it is assumed “its” is referencing “said third chassis”.
Regarding Claim 20, it is unclear as to what “its” references. Please replace “its” with the intended subject, i.e., in this case, it is assumed “its” is referencing “said third chassis”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7, 8, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over WEISSENBACH et al. (US PGPub 2012/0031510 A1) in view of GEBAUER et al. (US Patent 9,950,277).
	Regarding Claim 1, WEISSENBACH discloses a biological liquid treatment installation (i.e., an installation for treating a biological liquid; abstract; p0002) comprising a biological liquid feed unit 3, a pump cart 2, and a conveying network cart 1 (p0077; FIG. 1) and further comprises a circuit for treating a biological liquid (FIG. 14).
Liquid to be treated is contained in a source bag 417 (i.e., the biological liquid to treat; at least one biological liquid supply container) leading to a feed valve 717 (i.e., at least one supply valve) on the biological feed unit 3 and a downstream feed pump 414 (i.e., at least one supply pump) on the pump cart 2 (p0081; FIG. 14, 1).
Further downstream from the feed pump 414 is a flow meter 404 (p0081), pressure sensor 126 (p0099), and an instrument platform 405 comprising conductivity, temperature, and pH sensors on the conveying network cart 1 ahead of a chromatography column 406 (i.e., a plurality of instrument members disposed downstream of said at least one supply pump… for measuring physico-chemical parameters of the biological liquid and which are connected to said at least one supply pump; a plurality of chromatography columns disposed downstream of said plurality of instrument members… being directly associated with and connected to at least some of said plurality of instrument members and being configured to be supplied with the biological liquid by said at least one supply pump; p0100).
Said chromatography column 406 is shown to be in a generally vertical orientation relative to the biological liquid treatment installation (FIG. 4) In addition to male/female connectors (e.g., 11A, H, and K), a number of distribution valves (e.g., 125A, G, H, I, and L-O) direct the flow of liquid through the system downstream of the feed pump 414 (i.e., distribution valves; disposed downstream of said at least one supply pump; FIG. 14, p0103). Finally WEISSENBACH discloses conduits or tubing, including disposable conduits (p0082), connecting the various elements of the biological liquid treatment circuit (i.e., a plurality of single-use pipes configured to be connected to said at least one supply valve, to said at least one supply pump, to said plurality of instrument members; p0084, p0019, p0024, p0081).
WEISSENBACH further discloses instrument platform 430 disposed downstream of the chromatography column 406 comprising conductivity, temperature, pH, and UV sensors (i.e., disposed downstream of said plurality of chromatography columns and on which are mounted one or more additional measuring devices chosen from a conductivity sensor, a pH sensor, an air presence sensor, and a UV radiation sensor; p0105, p0127); this instrument platform 430 is mounted onto a support plate 28 (i.e., the installation further comprises additional instrument supports; p0157).
	WEISSENBACH is deficient in explicitly disclosing a plurality of chromatography columns or that the plurality of single-use pipes forming said at least one supply line is arranged such that said plurality of chromatography columns may be mounted in parallel in said treatment circuit, depending on a processing step implemented in the installation.
GEBAUER discloses a flexible chromatography system (c1/59-60) comprising chromatography modules capable of being configured in parallel or serial configuration (parallel: FIG. 1, c3/51-54; serial: FIG. 8, c8/56-c9/3). The corresponding fluid conduits between chromatography modules are arranged such that the columns are in parallel configuration (i.e., said plurality of single-use pipes forming said at least one supply line is arranged such that said plurality of chromatography columns may be mounted in parallel in said treatment circuit; c4/4-28). The disclosed system is provided as a standard configuration having fluid conduits connecting chromatography modules, but the final assembly and configuration is determined based on the desired use of the system (i.e., depending on a first optional processing step implemented in the installation; c7/1-5; c9/8-13). Advantageously, this configuration of multiple columns in parallel arrangement as disclosed by GEBAUER provides a compact design with low footprint (c2/3-5) and provides a flexible and scalable system (c1/59-60). Thus, prior to the effective filing date of the claimed invention, one of ordinary skill in the art would find obvious to provide a plurality of chromatography columns in parallel configuration as disclosed by GEBAUER for the biological liquid treatment installation disclosed by WEISSENBACH.
Regarding the limitation “said plurality of single-use pipes forming said at least one supply line is arranged such that said plurality of chromatography columns may be mounted in parallel in said treatment circuit depending on a first optional processing step implemented in the installation”, such a limitation is construed to be directed toward the arrangement of the plurality of the single-use pipes. The limitation only requires that these pipes be arranged if a certain condition is met, i.e., “a first optional processing step implemented in the installation”. This is considered a means by which the installation is used and is therefore not considered of patentable significance for the instantly claimed installation structure. The manner or method in which an apparatus is to be utilized is not subject to the issue of patentability of the apparatus itself (In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); MPEP §2115).
Regarding the limitations that “said plurality of chromatography columns are disposed relative to each other in a direction of extension generally transverse to said generally longitudinal direction of extension of said installation” and “said plurality of instrument members are disposed along said direction of extension generally transverse to said general longitudinal direction”, these limitations are considered matters of configuration, namely, orientations of the chromatography columns and instrument members. As disclosed by WEISSENBACH, the partial nesting and orientation of the various features of the disclosed treatment installation enables the optimization of the footprint on the ground required for the installation (p0055); such an optimization is advantageous especially for the treatment of biopharmaceutical liquids where space is at a premium (p0056). Even GEBAUER acknowledges the importance of compact design and minimizing footprint area (c2/4-5). Therefore, the configuration of the claimed invention, in this case, the configuration of the plurality of chromatography columns in a direction of extension generally transverse to said generally longitudinal direction of extension of the installation and the configuration of the plurality of instrument members in a similar fashion, are matters of choice which one of ordinary skill in the art at the time of invention would have found obvious absent persuasive evidence that the claimed particular configurations are significant and would yield unexpected results other than to optimize the footprint on the ground and thereby advantageously minimize use of premium space as disclosed by WEISSENBACH (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); MPEP §2144.04).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    192
    400
    media_image2.png
    Greyscale


Regarding Claim 2, modified WEISSENBACH makes obvious the installation for treating biological liquid of Claim 1. The prior art is deficient in explicitly disclosing that said chromatography columns are arranged in a triangle. However, this limitation is considered a matter of configuration, namely, the orientation of chromatography columns. The configuration of the claimed invention is a matter of choice which one of ordinary skill in the art at the time of invention would have found obvious absent persuasive evidence that the claimed particular configuration was significant and would yield unexpected results (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); MPEP §2144.04).
Regarding Claim 3, modified WEISSENBACH makes obvious the installation for treating biological liquid of Claim 1. GEBAUER further discloses that the parallel configuration of the chromatography modules may also be assembled in serial configuration (i.e., said plurality of single-use pipes forming said at least one supply line is arranged such that said plurality of chromatography columns may be mounted in series in said treatment circuit; c8/56-c9/3) and the fluid conduits between the modules and feeding the modules are configured accordingly (c9/8-13). Such a configuration is determined based on the desired use of the system (i.e., depending on a second optional processing step implemented in the installation; c7/1-5; c9/8-13).
Regarding Claim 4, modified WEISSENBACH makes obvious the installation for treating biological liquid of Claim 3. WEISSENBACH further discloses male connector 606 downstream of the chromatography column 406 to connect to additional conduits 13J and 13K (p0102; FIG. 14) leading to the set of distribution valves 125L-O. 
Regarding Claim 5, modified WEISSENBACH makes obvious the installation for treating biological liquid of Claim 4. The prior art is deficient in explicitly disclosing each valve has a valve body and a valve head extending from said body provided to receive at least portion of pipes of said supply line.
However, such limitations are inherent in the design of a valve. Valves are designed to fluidly connect one element to another (e.g., tubing to tubing, tubing to device, or device to device) to effectively transport a fluid from the one element to the other; this inherently requires that valves have a portion that connects with an element (i.e., a valve head provided to receive at least portions of pipes) and a valve body to redirect fluid to the other element. Thus, claims to valving structural elements that merely embody the purpose and use of a valve do not amount to patentable significance. The claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable (In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433, CCPA 1977; MPEP §2112 I).
Regarding Claim 7, modified WEISSENBACH makes obvious the installation for treating biological liquid of Claim 1. WEISSENBACH further shows the instrumentation platform 405 is located on the conveying network cart 1 (FIG. 1). WEISSENBACH shows the instrumentation platform 405 disposed relatively transverse to the general longitudinal direction of fluid flow (e.g., compare horizontal flow direction of entering/exiting conduits 13K and 13J and vertical flow direction of conduits on the platform; FIG. 4; p0318). The prior art is deficient in explicitly disclosing the instrumentation platform 405 is disposed substantially above said chromatography columns.
However, this limitation is considered a matter of configuration, namely, the relative arrangement of the claimed plurality of chromatography columns and plurality of instrument members. The configuration of the claimed invention is a matter of choice which one of ordinary skill in the art at the time of invention would have found obvious absent persuasive evidence that the claimed particular configuration was significant and would yield unexpected results (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); MPEP §2144.04). Whether the installation is organized in such a way that the instrument members are substantially above or below the chromatography columns, the functioning of the installation would not yield any significant difference or result. Thus, one of ordinary skill in the art would have found such a limitation to be obvious.
Regarding Claim 8, modified WEISSENBACH makes obvious the installation for treating biological liquid of Claim 7. WEISSENBACH further discloses that the conveying network cart 1 includes a support plate 28 to which instrumentation platform 405 is fastened (p0157-0158, FIG. 2). The platform holds a conductivity sensor, a pH sensor, a temperature sensor, and a bubble detector (p0099). The conveying network cart 1 also includes shells 20 and 21 that contains a bag 18 comprising the components of the biological liquid treatment circuit, e.g., connectors 11A-R, conduits 13A-Q, and valves 125A-W (p0141-0142). Connectors 11A-R are laterally located on the cart 1 (p0165) and lead to the valves 125A-W implanted in the shell 20 (p0142). 
Regarding Claim 16, modified WEISSENBACH makes obvious the installation for treating biological liquid of Claim 1. WEISSENBACH further discloses containers 422-426 connected to feed pump 413 via valves 722-726 (p0086-0087) and connecting via valve 125C to conduit 13E upstream of the chromatography column 406 (FIG. 14); further, these components are connected with conduit lines, e.g., 13C (p0086; FIG. 14).
The additional limitations pertaining to the orientation of the instantly claimed inlet valves, containers, pump, and pipes have been addressed in the rejection of Claim 1.
Regarding Claim 17, modified WEISSENBACH makes obvious the installation for treating biological liquid of Claim 16. WEISSENBACH further discloses a product detector 415 upstream of valve 717 (p0081, FIG. 14).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over WEISSENBACH et al. (US PGPub 2012/0031510 A1) in view of GEBAUER et al. (US Patent 9,950,277), as applied to Claim 5 above, and further in view of BAKER (US PGPub 2006/0049209 A1).
	Regarding Claim 6, modified WEISSENBACH makes obvious the installation for treating biological liquid of Claim 5. The prior art is deficient in disclosing said distribution valves and/or said outlet valves are three-way valves having two inlets and one outlet or two outlets and one inlet or a pinch mechanism.
	However, such valves are commonly found in the prior art. For example, BAKER discloses a biological fluid delivery unit (abstract) that utilizes two-way, three-way, and four-way pinch valves for directing fluid from any suitable or desired direction to any suitable or desired direction (p0051). Absent showings of criticality or non-obviousness to the use of valves as claimed, such limitations are considered obvious. All claimed elements were known in the prior art and one of ordinary skill in the art could have combined the elements as claimed by known methods with no change in their respective, individual functions, and the combination would have yielded nothing more than predictable results (MPEP §2143.01 A).

Claims 9, 10, 12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over WEISSENBACH et al. (US PGPub 2012/0031510 A1) in view of GEBAUER et al. (US Patent 9,950,277), as applied to Claim 8 above, and further in view of HAMPTON et al. (US PGPub 2011/0120951 A1).
	Regarding Claim 9, modified WEISSENBACH makes obvious the installation for treating biological liquid of Claim 8. WEISSENBACH further discloses the control and actuation platforms are mounted on a first conveying network cart 1 (p0100). While the chromatography column 406 is associated with the first conveying network cart 1, as shown by the floating column in FIG. 4, WEISSENBACH does not require the column to be supported by the cart. The prior art is deficient in disclosing the chromatography columns are mounted on a second cart configured to be juxtaposed against and/or partially nested with said first cart.
	However, WEISSENBACH discloses a modular system where certain components of the installation are located on different carts, e.g., a biological liquid feed unit 3, a pump cart 2, and a conveying network cart 1 (p0077; FIG. 1), configured to be juxtaposed against each other via corresponding lateral faces (p0047) or nested with each other (p0053). Advantageously, the arrangement of these systems on different carts increases the flexibility of the installation (p0025). As such, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to mount the chromatography columns on a separate cart, such as that taught by HAMPTON wherein a chromatography column is mounted on a cart (p0030), in the biological liquid treatment installation made obvious by modified WEISSENBACH.
Regarding Claim 10, modified WEISSENBACH makes obvious the installation for treating biological liquid of Claim 9. WEISSENBACH further discloses the first cart has a configuration with a chassis (p0156) that includes pneumatic devices 30 for securing a door 22 (covering shells 21 and 20 in which the fluid circuit bag 18 is housed; p0147-0148, p0157; FIG. 4) in a closed position (p0160, p0168). Corresponding valves 125A-125W are implanted in the shell 20 (p0142). While HAMPTON may not have explicitly disclosed a chassis that is configured to allow for a second cart holding the chromatography columns to at least partially nest under a support plate of the first cart, WEISSENBACH discloses the different carts of the installation are configured to be nested with each other (p0053). The claimed configuration is considered a matter of choice that would be obvious to one of ordinary skill in the art at the time of the filing of the invention absent persuasive evidence that the claimed particular configuration was significant and would yield unexpected results (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); MPEP §2144.04).
Similarly, regarding Claim 12, modified WEISSENBACH makes obvious the installation for treating biological liquid of Claim 10. WEISSENBACH further discloses that the conveying network cart 1 includes a support plate 28 to which instrumentation platform 405 is fastened (p0157-0158, FIG. 2). WEISSENBACH further discloses the conveying network cart 1 is part of a modular system of multiple carts 1-3 (p0077; FIG. 1) configured to be juxtaposed against each other via corresponding lateral faces (p0047) or nested with each other (p0053).
Regarding Claim 14, modified WEISSENBACH makes obvious the installation for treating biological liquid of Claim 12. WEISSENBACH further discloses the carts comprise chassis (p0156) onto which support plate 28 can be affixed for holding instruments (p0157). While WEISSENBACH may not have explicitly disclosed the exact claimed configuration, WEISSENBACH discloses chassis geometry that allows for the multiple carts to be nested together. Thus, the claimed configuration is considered a matter of choice that would be obvious to one of ordinary skill in the art at the time of the filing of the invention absent persuasive evidence that the claimed particular configuration was significant and would yield unexpected results (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); MPEP §2144.04).
	
Claims 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over WEISSENBACH et al. (US PGPub 2012/0031510 A1) in view of GEBAUER et al. (US Patent 9,950,277) and further in view of HAMPTON et al. (US PGPub 2011/0120951 A1), as applied to Claim 4 above, and even further in view of SHAIMI (US PGPub 2009/0049891 A1).
Regarding Claim 13, modified WEISSENBACH makes obvious the installation for treating biological liquid of Claim 4. WEISSENBACH further discloses instrument platform 430 disposed downstream of the chromatography column 406 comprising conductivity, temperature, pH, and UV sensors (p0105). Modified WEISSENBACH is deficient in disclosing at least one supplementary measuring device chosen from a pressure sensor and/or a spectrophotometer.
However, as is well-known to one of ordinary skill in the art, detectors, i.e., commonly spectrophotometers, are typically located after a chromatography column to identify eluting compounds. Similarly, pressure sensors are typically paired with chromatography columns to properly regulate pressures across the column (e.g., using a back-pressure regulator). For example, SHAIMI discloses a UV spectrophotometer 7 (p0056) and back-pressure regulator 20 (p0082-0083) downstream of a chromatography column 6 (FIGs. 1-4). Thus, one of ordinary skill in the art at the time of the filing of the invention would have found it obvious to include at least one supplementary measuring device as taught by SHAIMI in the biological liquid treatment installation made obvious by modified WEISSENBACH.
Regarding Claim 20, modified WEISSENBACH makes obvious the installation for treating biological liquid of Claim 13. WEISSENBACH further discloses the carts comprise chassis (p0156) onto which support plate 28 can be affixed for holding instruments (p0157). While modified WEISSENBACH may not have explicitly disclosed the exact claimed configuration, WEISSENBACH discloses chassis geometry that allows for the multiple carts to be nested together. Thus, the claimed configuration is considered a matter of choice that would be obvious to one of ordinary skill in the art at the time of the filing of the invention absent persuasive evidence that the claimed particular configuration was significant and would yield unexpected results (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); MPEP §2144.04).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over WEISSENBACH et al. (US PGPub 2012/0031510 A1) in view of GEBAUER et al. (US Patent 9,950,277), as applied to Claim 1 above, and further in view of HEILMANN et al. (US Patent 5,468,847).
Regarding Claim 15, modified WEISSENBACH makes obvious the installation for treating biological liquid of Claim 1. The prior art is deficient in disclosing the installation further comprises at least one reserve container disposed downstream of said chromatography columns and at least one other supply valve disposed downstream of said reserve container and upstream of said at least one supply pump.
HEILMANN discloses a separation system comprising a reservoir 81, filter assembly 86, outlet tube 84, pump 85, separation filter assembly 86, and inlet tube 87 (c5/65-c6/7; FIG. 6). Advantageously, this recirculating system in a closed-loop assembly concentrates, separates, and purifies target analytes in a solution at low pressures for large scale bioseparations (c3/12-15; Examples 3-4). Thus, one of ordinary skill in the art at the time of the filing of the invention would have found it obvious to include at least one reserve container disposed downstream of said chromatography columns and at least one other supply valve disposed downstream of said reserve container and upstream of said at least one supply pump as taught by HEILMANN in the biological liquid treatment installation made obvious by modified WEISSENBACH.

Response to Arguments
	Applicant’s amendments filed 29 July 2022 have been fully considered.
	The Examiner thanks the Applicant for addressing a number of Claim Objections and 112(b) and 112(d) rejections. However, the as-amended claims have introduced new issues.
	Applicant’s arguments pertaining to the prior art rejections have been fully considered but are not persuasive.
	With respect to the 35 USC 103 rejections of Claims 1-5, 7, 8, 16, and 17 as unpatentable over WEISSENBACH in view of GEBAUER, Applicant states that GEBAUER only teaches columns in parallel in schematics and not in embodiments of the invention and instead, column modules are arranged in a vertical manner in series; such a serial arrangement of columns cannot provide the “compactness, ease of use, access thereto for changes” and reduction in length of disposable pipes. Therefore, Applicant argues, GEBAUER fails to cure the deficiencies of WEISSENBACH (pg. 11, middle).
	Applicant further states that WEISSENBACH fails to disclose a compact arrangement, fails to suggest a use of a plurality of columns, and fails to disclose a pump cart that can accommodate a plurality of columns/instrument members. Applicant further cites that the claimed invention provides a space-saving feature for a more efficient process because the columns and instruments are “physically mounted, in parallel (not only topographically but also with respect to the various supply lines to the columns)” (pg. 11-13).
	The Examiner respectfully disagrees.
	The 35 USC 103 prior art rejection of Claim 1 acknowledges that WEISSENBACH is deficient in explicitly disclosing a plurality of chromatography columns or that the plurality of single-use pipes forming said at least one supply line [is] arranged such that said plurality of chromatography columns may be mounted in parallel in said treatment circuit, depending on a processing step implemented in the installation. However, such deficiencies are explicitly disclosed by GEBAUER. While GEBAUER may have disclosed that the taught parallel configurations are “schematic”, GEBAUER further notes the final assembly and configuration is determined based on the desired use of the system (c7/1-5; c9/8-13) and even explicitly discloses that the “parallel assembly will also provide a compact design which will give a low footprint” (c2/3-5). Thus, even if such parallel configurations were disclosed in “schematic” figures, GEBAUER provides sufficient motivation for one of ordinary skill in the art to arrange the columns both physically and schematically in parallel configuration for the added advantage of compact design with minimal footprint. 
Furthermore, Applicant’s argument of “schematic” vs. “topographical” parallel arrangement is based on limitations not actually claimed. Claim 1 only requires that the columns “may be mounted in parallel” and even further “depending on a first optional processing step”. There is simply no requirement in the claim that the columns are in parallel orientation, either by physical location or flow configuration or mounting design. In fact, despite Applicant’s arguments extolling the “compactness” of the claimed system, there is nothing in the claims that actually require such a feature. Although claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Even further, Applicant’s has seemingly misconstrued WEISSENBACH by arguing that WEISSENBACH fails to disclose a compact arrangement. As explicitly disclosed by WEISSENBACH in p0053-0056, the partial nesting and orientation of the various features of the disclosed treatment installation enables the optimization of the footprint on the ground required for the installation; such an optimization is advantageous especially for the treatment of biopharmaceutical liquids where space is at a premium. 
All other arguments have been indirectly addressed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327. The examiner can normally be reached 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan B Huang/Primary Examiner, Art Unit 1777